Citation Nr: 1734792	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a bilateral hip disorder.

3. Entitlement to an effective date earlier than August 17, 2009, for the grant of service connection for radiculopathy of the right lower extremity.

4. Entitlement to a rating in excess of 10 percent for a left shoulder disability.

5. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from oral surgery.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to October 2002.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from: (1) a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied service connection for hypertension and a bilateral hip disorder; (2) an August 2012 rating decision by the VA RO in Lincoln, Nebraska which granted service connection for radiculopathy of the right lower extremity with an evaluation of 10 percent effective August 17, 2009; (3) a November 2013 rating decision by the VA RO in Lincoln, Nebraska which found the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals from oral surgery as being not well-grounded; and (4) a March 2014 rating decision by the VA RO in Lincoln, Nebraska which increased the evaluation for a left shoulder disability to 10 percent effective August 17, 2009.

In a June 2015 decision, the Board:  (1) reopened the claim for entitlement to service connection for hypertension; (2) denied service connection for a cervical spine disability; (3) denied service connection for a disability of the digestive system; (4) denied service connection for a neurological disability of the bilateral upper extremities; (5) denied service connection for a neurological disability of the left lower extremity; (6) denied an initial disability rating in excess of 10 percent for reactive airway disease; (7) granted an initial disability rating of 50 percent for tension headaches; and (8) ordered a remand for additional development for the issues of service connection for hypertension, service connection for a bilateral hip disorder, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from oral surgery.  Such development has been completed and these matters are returned to the Board for further consideration.  

The Board notes that in its June 2015 decision, the issue of  entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from oral surgery was remanded for the issuance of a statement of the case (SOC) per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This was an error, as an SOC had already been issued in March 2015.  The Veteran perfected his appeal in an April 2015 VA Form 9.  As the matter was certified to the Board in August 2016, the Board will proceed with adjudicating the claim.
 
The issues of entitlement to service connection for hypertension, entitlement to service connection for a bilateral hip disorder, entitlement to a rating in excess of 10 percent for a left shoulder disability, and entitlement to compensation under the provisions of 38, U.S.C.A. § 1151 for residuals from oral surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran first filed a claim seeking entitlement to service connection for radiculopathy of the right lower extremity on August 17, 2009, for which service connection was ultimately granted.

2.  Prior to August 17, 2009, there was no formal claim, informal claim, or written intent to file a claim for radiculopathy of the right lower extremity.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 17, 2009, for the grant of service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated September 2009 and May 2013.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald.  789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  The July 2010, July 2012, November 2012, January 2015, February 2016 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In June 2015, the Board remanded the claims of service connection for hypertension, service connection for a bilateral hip disorder, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from oral surgery for additional development.  Pursuant to the Board's remand, the AOJ obtained the Veteran's outstanding VA treatment records, scheduled the Veteran for a VA hypertension examination and a VA hips examination, and issued a supplemental statement of the case (SSOC).  As stated above, the AOJ issued an SOC regarding the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from oral surgery in March 2015.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

The Board notes that the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not yet been obtained.  The Board thus concludes there are not additional records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Earlier Effective Date

A.  Legal Principles

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. §5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

B.  Factual Background and Analysis

The Veteran asserts that he should be assigned an effective date earlier than August 17, 2009, for the grant of service connection for radiculopathy of the right lower extremity.  Specifically, the Veteran claims that, due to his radiculopathy of the right lower extremity being service-connected secondary to his service-connected lumbar spine disability, his effective date should be October 27, 2002, the date that service connection was granted for his lumbar spine disability.

Turning to the evidence of record, in a February 2004 statement, the Veteran indicated the presence of pain from his back into his groin.

In an August 2004 VA examination report, the Veteran reported back pain beginning in 1996, but he did no report objective or subjective neurological signs or symptoms pertaining to radiculopathy of the right lower extremity.

VA treatment records from March 2008 show the Veteran's reported history of right groin pain and back pain.  During this evaluation, while lower back pain was discussed, no radicular component or stenotic symptoms were noted.  Further, the Veteran denied numbness and tingling in the area of his groin pain.

February 2009 VA treatment records show the Veteran reported back and hip pain with no radiation down the legs, nor any numbness or weakness in the lower extremities.

The Veteran's claim of entitlement to service connection for radiculopathy of the right lower extremity was received on August 17, 2009.  

In a March 2010 VA examination report, the Veteran reported radiculopathy symptoms of the right leg, however, sensation in the lower extremities were found to be normal.  The examiner diagnosed the Veteran with radiculopathy of the right lower extremity secondary to his service-connected lumbar spine disability.

In a July 2012 disability benefits questionnaire (DBQ), the examiner found no current diagnosis of a peripheral nerve condition or peripheral neuropathy of the right lower extremity.  The examiner opined that the Veteran's neurological disorder of the bilateral lower extremities was less likely as not incurred in or caused by the Veteran's reported right leg numbness and numbness of the feet in 2001 and 2007, as these reports were isolated entries and the Veteran had no further complaints of radiculopathy of the right lower extremity.

Despite the VA examiner's negative nexus opinion in July 2012, in August 2012, the RO granted service connection for radiculopathy of the right lower extremity, secondary to his service-connected lumbar spine disability at 10 percent disabling effective August 17, 2009, the date of the Veteran's claim was received by VA, based upon the positive nexus opinion in the March 2010 VA examination report.

Upon review of the record, the Board finds that entitlement to an effective date earlier than August 17, 2009, for the grant of service connection for radiculopathy of the right lower extremity is not warranted.

The Veteran was granted entitlement to service connection for radiculopathy of the right lower extremity effective the date his claim was received by VA, August 17, 2009, which was more than one year following the date of the Veteran's separation from service.  There was no formal claim, informal claim, or written intent to file a claim for radiculopathy of the right lower extremity prior to that date. 

The Board has carefully considered the Veteran's statements in support of the claim.  However, the evidence provides no legal basis for an earlier effective date.  Although the Veteran claims the effective date should be October 27, 2002, the date that service connection was granted for a lumbar spine disability, for which the Veteran's radiculopathy of the right lower extremity is service-connected on a secondary basis, here, the evidence of record fails to establish that the Veteran had radiculopathy symptoms of the right lower extremity when he was evaluated for his lumbar spine disability in August 2004.  The VA examiner from August 2004 found no evidence of symptoms involving radiculopathy of the right lower extremity.  Additionally, there is no evidence in the Veteran's claims file, prior to August 17, 2009, that shows he was diagnosed with radicular symptoms or the right lower extremity.  The Board finds the Veteran's VA treatment records from March 2008 and February 2009 most probative, as despite reports of right groin pain, the Veteran denied numbness and tingling in his groin, as well as in his legs, and the examiners noted that no radicular components were found with respect to the Veteran's reported groin or back pain.  The evidence, therefore, does not show a diagnosis of radiculopathy of the right lower extremity prior to August 17, 2009.

To the extent the Veteran asserts that the effective date of the award of service connection for the radiculopathy must, as a matter of law, be the same as for the lumbar spine disability because the former was granted as secondary to the latter, the U.S. Court of Appeals for the Federal Circuit has repeatedly rejected that argument.  See Manzanares v. Shulkin, 863 F.3d 1374 (Fed. Cir. 2017); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).  See also Ross v. Peake, 21 Vet. App. 528 (2008).

The governing regulations dictate that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later, and the Board is bound by that authority.  38 U.S.C.A. § 5110a (West 2014); 38 C.F.R. § 3.400 (2016).  Under the facts of the case, the effective date of service connection for radiculopathy of the right lower extremity can be no earlier than August 17, 2009, the date the Veteran's claim was received by VA.  Id.  

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the Board finds that the claim for entitlement to an effective date earlier than August 17, 2009, for the grant of service connection for radiculopathy of the right 

lower extremity must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 17, 2009, for the grant of service connection for radiculopathy of the right lower extremity is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to the Veteran's claim for service connection for hypertension, in its June 2015 remand, the Board instructed the AOJ to schedule the Veteran for an additional VA examination to determine whether the Veteran's hypertension is etiologically related to military service.  The examiner was asked to include discussion of the Veteran's in-service blood pressure readings, as well as those from his VA treatment records shortly after separation from service, when rendering an opinion.  In February 2016, the Veteran underwent an additional hypertension examination.  The examiner opined that it was less likely than not that the Veteran's hypertension is related to service, stating that there should be two or more high blood pressure readings on at least three different days.  The examiner stated that although the Veteran had a high blood pressure reading on one occasion, this could not be taken as a diagnosis of hypertension.  Additionally, the examiner indicated that it was unknown whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three different days.  

The Board finds the examiner's February 2016 opinion inadequate for evaluation purposes because, despite referencing one instance where the Veteran's blood pressure was high, the examiner did note provide a detailed rationale discussing the Veteran's in-service blood pressure readings and his blood pressure readings from his VA treatment records shortly after separation from service, as instructed in the June 2015 remand directives.  Additionally, it is unclear whether the claims file contains all of the Veteran's service treatment records, as the examiner stated that certain blood pressure readings reported by the Veteran could not be located.  For these reasons, the AOJ should attempt to obtain all outstanding service treatment records for the Veteran as well as obtain a new medical opinion.
 
With regard to the Veteran's claim for service connection for a bilateral hip disorder, in its June 2015 remand, the Board instructed the AOJ to schedule the Veteran for an additional VA examination to determine whether the Veteran's bilateral hip disorder was related to service or secondary to any of his service-connected disabilities.  The Veteran underwent an additional VA hip examination in February 2016.  The examiner opined that a bilateral hip disorder was less likely than not incurred in or caused by active service, as the examiner found the Veteran did not have a current bilateral hip disorder, nor could the examiner locate any bilateral hip disorder since August 2009, the date of the Veteran's claim.  

The Board finds the examiner's February 2016 opinion inadequate for evaluation purposes because the examiner did not address the diagnosis of a bilateral hip strain and mild degenerative joint disease rendered during the Veteran's July 2010 VA examination.  It is unclear whether the examiner had access to the Veteran's entire claims file before providing an opinion.  Further, the June 2015 remand directives asked the examiner to consider whether service connection on a secondary basis is warranted for a bilateral hip disorder, however, the examiner's opinion did not address secondary service connection.  For these reasons, the Board finds that another remand is necessary for a new medical opinion..

With regard to the Veteran's claim for a rating in excess of 10 percent for a left shoulder disability, the Veteran last underwent a VA examination in November 2012.  Since this examination, the Veteran's November 2015 VA treatment records reflect the Veteran called his physician to report a worsening of his left shoulder symptoms.  Specifically, the Veteran reported his left shoulder was ?hurting for a while" and that it was ?getting worse over time," as he could hear ?grinding and popping" in his shoulder.  In consideration of the Veteran's report of a worsening in his service-connected disability, and the nearly five-year time lapse since the last VA examination, the Board finds that the medical evidence is not sufficient upon which to decide these aspects of the claim and a remand is warranted for a new VA examination to ensure the record contains evidence reflecting the current severity of the Veteran's service-connected left shoulder disability.
 
With regard to the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from oral surgery, the Veteran reported that he received treatment through the VA Vocational Rehabilitation program for oral surgery in May 2010.  He asserts that following this surgery, he experienced residual intermittent pain and a tingling sensation in his mouth, as well as a periodic metallic taste in his mouth.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2016).  

While a DBQ opinion was obtained in January 2015, the Board finds this opinion is inadequate because it is conclusory in nature and lacking any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (holding that ?a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  Absent an adequate opinion, the Board must remand the claim for another opinion.  Accordingly, the Board finds that a VA examination, rather than a DBQ opinion, is necessary to address the Veteran's reported symptoms pertaining to his May 2010 oral surgery, as the low threshold for obtaining such an examination has been surpassed in this case.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, the Veteran has referenced VA Vocational Rehabilitation records in relation to treatment for his May 2010 oral surgery.  These records, however, do not appear to be associated with the Veteran's claims file.  The Board finds that another remand is necessary to obtain the Veteran's VA Vocational Rehabilitation records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records from the Veteran's active service and associate them with the Veteran's claims file.

2. Obtain the Veteran's VA Vocational Rehabilitation records and associate them with the Veteran's claims file.

3. Thereafter, send the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of any diagnosis of hypertension.  The Veteran's electronic claims file must be made available to the designated professional for review, and such review should be noted in the examination report.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of hypertension is etiologically related to the Veteran's active service.

In rendering the requested opinion, the examiner should specifically consider:  (1) the Veteran's in-service blood pressure readings; and (2) the Veteran's blood pressure readings from VA treatment records shortly after his separation from service.

If the requested opinion cannot be provided without a new examination, one should be scheduled.

4. Send the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of any bilateral hip disorder.  The Veteran's electronic claims file must be made available to the designated professional for review, and such review should be noted in the examination report.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hip disorder is etiologically related to the Veteran's active service.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hip disorder is caused by the Veteran's service-connected disabilities, to include a lumbar spine disability, bilateral knee disabilities, or bilateral ankle disabilities.
 
c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hip disorder is caused by the Veteran's service-connected disabilities, to include a lumbar spine disability, bilateral knee disabilities, or bilateral ankle disabilities.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

5. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner is asked to address whether there is limitation of motion at shoulder level for the Veteran's left shoulder.
 
The examiner should also address how the Veteran's left shoulder disability impacts his activities of daily living, including his ability to obtain and maintain employment.  The examiner must provide a complete rationale for any opinions expressed.  

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals from oral surgery.  Once a specific diagnosis is made, the examiner should address whether such disability could be the result of the VA medical treatment received pertaining to a May 2010 tooth implant surgery.

If the Veteran is found to have a disability resulting from VA medical treatment received pertaining to a May 2010 tooth implant surgery, the examiner should offer an opinion as to whether it was:

a) caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or

b) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of VA.

The examiner must provide a complete rationale for any opinions expressed.  

7. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


